Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	This Corrected Notice of Allowance is issued in response to the Request for Continued Examination filed July 19, 2021, containing an Information Disclosure Statement (IDS), also filed July 19, 2021.  The Notice of Allowance mailed April 21, 2021 is representative of how the claims should be printed at issue.  Accordingly, reference should be made to the Notice of Allowance dated April 21, 2021 for details presented by the Examiner at the time.  The Examiner notes that the IDS filed July 19, 2021 cites an English language translation of foreign reference CN 1795362 as well as an English language Abstract of a Non Patent Literature Chinese language article written by Dong-Cai QU and dated December 31, 2002.  The English language translation of foreign reference CN 1795362 has been fully considered. The Examiner notes however that only the English language Abstract of the cited Non Patent Literature article and not the Chinese language text of the body of the Non Patent Literature article has been considered because no English language translation of the body of the article has been provided.  The Examiner notes therefore that the IDS filed July 19, 2021 has thereby been fully considered and does not affect allowability.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please refer to the Reasons for Allowance detailed in the Notice of Allowance mailed April 21, 2021, which still apply.  Claims 45-63 and 66-67 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/F Griffin Hall/Examiner, Art Unit 3732